Exhibit 10.1
ARROW ELECTRONICS, INC.
EXECUTIVE SEVERANCE POLICY


 
This Arrow Electronics, Inc. Executive Severance Policy has been adopted by the
Compensation Committee of the Board of Directors of the Company to apply to
selected executive employees of the Company.   Executives will be eligible for
coverage under the Policy for the payment of severance benefits upon termination
of employment under certain circumstances, subject to the conditions set forth
below.  This Policy shall be effective as of the Effective Date as provided
herein.
 
1.           Definitions. As used herein, the following terms shall have the
following respective meanings:
 
1.1           “Accrued Rights” shall have the meaning given in Section 3.7
hereof.
 
1.2           “Annual Bonus” means the annual bonus payable to Executive under
the Company’s Management Incentive Compensation Plan (MICP), or such other or
successor annual bonus program in which Executive participates from time to
time.   
 
1.3            “Cause” means, subject to the conditions below, (i) Executive’s
conviction of (or plea of no contest or guilty to) a felony, (ii) Executive’s
willful failure to perform, in any material respect, Executive’s material duties
and responsibilities to the Company (other than any failure resulting from
Executive’s physical or mental injury, illness or incapacity), (iii) Executive’s
willful failure to comply, in any material respect, with any lawful policy
adopted by the Company and communicated to Executive in writing, or (iv)
Executive’s willful misconduct in performing Executive’s duties to the Company
under this Policy.  Notwithstanding the foregoing, any breach or failure
described in clauses (ii), (iii) or (iv) above will constitute Cause only after
(a) the Company delivers to Executive notice of the Company’s intention to
terminate Executive’s employment for Cause, which notice describes in reasonable
detail the alleged breach or failure constituting Cause and the related relevant
facts and circumstances, and (b) Executive fails to cure that breach or failure
within 15 business days following Executive’s receipt of the Company’s
notice.  No act or failure to act by Executive will be deemed to be “willful”
under clauses (ii), (iii) or (iv) above if that act or failure to act was
committed or omitted by Executive in good faith and in a manner he reasonably
believed to be in the best interest of the Company.
 
1.4           “Company” means Arrow Electronics, Inc., a New York corporation.
 
1.5           “Code” means the Internal Revenue Code of 1986, as amended.
 
1.6           “Compensation Committee” means the Compensation Committee of the
Board of Directors of the Company.
 
1.7            “Date of Termination” means the effective date of the relevant
Executive’s termination of employment with the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
1.8            “Disability” means due to illness, injury or a physical or
medically recognized mental condition, (i) Executive is unable to perform
Executive’s duties and responsibilities with reasonable accommodation for 120
consecutive calendar days, or 180 calendar days during any twelve-month period,
as determined by a physician agreed to by the Company and Executive, or (ii)
Executive is considered disabled for purposes of receiving/qualifying for
long-term disability benefits under any group long-term disability insurance
plan or policy offered by Company in which Executive participates.
 
1.9           “Effective Date” means [-], 2013, or such later date as determined
by the Compensation Committee with respect to an Executive.
 
1.10           “Executive” means the following executive employees of the
Company and its subsidiaries who are eligible to participate in the Policy: (i)
the Chief Executive Officer, (ii) all other Executive Committee Members, (iii)
all Regional Presidents and selected Vice-President level executives, if
notified by the Compensation Committee in writing of their participation in the
Policy.
 
1.11           “Participation Agreement” means an agreement between an Executive
and the Company providing for the terms and conditions of an Executive’s
participation in the Policy.  A Participation Agreement is not required for
participation in the Policy if an Executive is otherwise eligible to participate
under the terms hereof.
 
1.12           “Policy” means this Arrow Electronics, Inc. Executive Severance
Policy.
 
1.13            “Severance Period” means the period of time to which the
severance benefits under this Policy shall relate following the Date of
Termination for a relevant Executive, as follows: (i) for the Chief Executive
Officer, 24 months, (ii) for other Executive Committee Members, 18 months and
(iii) for all Regional Presidents and other Executives, 12 months.
 
2.           Term of Policy. The term of this Policy shall begin on the
Effective Date and shall continue in effect until modified or terminated by the
Company pursuant to Section 16 hereof.
 
3.           Termination without Cause.  The Company may terminate the
employment of Executive for any reason and at any time, with or without
Cause.  In the event that the Company terminates the employment of Executive
during the term of the Policy without Cause (as may be modified in an
Executive’s Participation Agreement), Executive shall be entitled to the
following rights and benefits under this Section 3, subject to Executive’s duty
to mitigate under Section 3.9 hereof:
 
3.1           Salary Continuation Payments. The Company will pay Executive
salary continuation through the Severance Period at an annual rate equal to
Executive’s then-current base salary.  Salary continuation under this Section
3.1 shall be paid in equal monthly installments in accordance with the Company’s
customary payroll practices.
 
3.2           Annual Bonus Payments.
 
(i)           Pro-Rata Bonus.  The Company will pay Executive a payment equal to
the product of (A) the Annual Bonus, if any, that Executive would have earned
for the calendar year in which the Date of Termination occurs, based on
achievement of the applicable performance goals for each such calendar year, as
uniformly applied to other Executives who remain employed and (B) a fraction,
the numerator of which is the number of days Executive was employed by the
Company during the calendar year of termination, and the denominator of which is
the number of days in such calendar year (the “Pro-Rata Bonus”).  This amount
shall be paid on the date that Annual Bonuses are normally paid, but in no event
later than March 15th of the year following the year in which the Date of
Termination occurs;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           Bonus for Severance Period.  The Company will pay Executive the
Annual Bonus, if any, that Executive would have earned during the Severance
Period (including pro rata portions for partial years during the Severance
Period), based on the Company’s achievement of the applicable performance goals
for each such calendar year, as uniformly applied to other Executives who remain
employed, but adjusted to assume 0% achievement on “MBO/market share”
performance measures (or comparable substitute measures).  This amount shall be
paid on the date that Annual Bonuses are normally paid, but in no event later
than March 15th of the year following the year for which the applicable Annual
Bonus relates.
 
3.3           Treatment of Equity Awards.
 
(i)           Continued Vesting of Awards.  Notwithstanding anything to the
contrary provided in the applicable award agreement, any equity-based awards
held by Executive immediately prior to the Date of Termination under the
Company’s equity incentive compensation plans, including, without limitation
stock options, restricted stock units, and performance stock units, will
continue to vest in accordance with their respective vesting schedules for the
duration of the Severance Period, without regard to Executive’s continued
employment and based, if applicable, on the Company’s achievement of the
relevant performance goals for the relevant period, as uniformly applied to
other Executives who remain employed and hold equity awards.   Any such
equity-based awards that are not vested prior to the expiration of the Severance
Period shall be forfeited.
 
(ii)           Exercise Period of Stock Options.  Any vested stock options (by
reason of Section 3.3(i) or otherwise) will remain exercisable until the
expiration of the Severance Period or, if earlier, the original expiration date
of such stock option as provided in the applicable award agreement, without
regard to any other post-termination of employment exercise period specified
therein.
 
3.4           Continued Health Benefit Coverage. The Company will provide to
each Executive and Executive’s eligible dependents, through the end of the
Severance Period, at the Compensation Committee’s option, either (i) continued
heath coverage under the Company’s health care plan at the same level of
coverage to which such Executive was entitled on the Date of Termination,
subject to eligibility requirements and other conditions contained in the plan,
including the requirement that Executive continue to pay the “employee portion”
of the cost thereof, or (ii) equivalent benefits (or equivalent cash value,
payable on an after-tax basis), as determined in the sole reasonable discretion
of the Compensation Committee.
 
3.5           COBRA.  Executive shall be eligible for continuation of coverage
for Executive and Executive’s eligible dependents under the Company’s health
care plan COBRA continuation of coverage provisions, at Executive’s sole expense
under applicable COBRA rates, beginning upon the expiration of the Severance
Period.
 
 
 

--------------------------------------------------------------------------------

 
 
3.6           Outplacement Services.  The Company will reimburse Executive for
the cost of outplacement services up to a maximum of: (i) for the Chief
Executive Officer, $75,000, (ii) for other Executive Committee Members, $50,000
and (iii) for all Regional Presidents and other Executives, $35,000.
 
3.7           Accrued Rights.  Within fifteen (15) days following the Date of
Termination, the Company will pay or provide Executive with (i) all accrued but
unpaid base salary through the Date of Termination, (ii) vacation pay accrued
but not used in accordance with the Company’s vacation pay policy, (iii) any
previously awarded but unpaid Annual Bonus for a completed calendar year prior
to the Date of Termination, (iv) any unreimbursed business expenses that are
reimbursable under the Company’s business expense policy, and all rights and
benefits under the employee benefit plans of the Company in which Executive is
then participating, (collectively, the “Accrued Rights”).
 
3.8           No Additional Rights.  Except as provided in this Section 3,
Executive’s participation under any benefit plan, program, policy or arrangement
sponsored or maintained by the Company shall cease and be terminated on the Date
of Termination.  Without limiting the generality of the foregoing, Executive’s
eligibility for and active participation in any of the tax-qualified pension
plans maintained by the Company will end of the Date of Termination and
Executive will earn no additional benefits under those plans after that
date.  Executive shall be treated as a terminated employee for purposes of all
such benefit plans and programs effective as of the Date of Termination, and
shall receive all payments and benefits due under such plans and programs in
accordance with the terms and conditions thereof.
 
3.9           Affirmative Duty to Mitigate.  During the Severance Period, an
Executive shall have an affirmative obligation to seek substitute employment
that is reasonably comparable to Executive’s position with the Company, in order
to mitigate the severance payments and benefits under this Section 3 (other than
the Accrued Rights).  Executive shall not be obligated to mitigate payments or
benefits by accepting a new position which is not reasonably comparable to
Executive’s employment with the Company.  Any amounts payable or benefits
provided by any such substitute employment shall offset the amounts and benefits
under this Section 3; provided however, that the vesting and exercise periods of
any equity-based awards held by Executive shall not be affected by this Section
3.9 and shall continue as provided in Section 3.3.  In the event of a breach of
this Section 3.9 by Executive, the payments and benefits under this Section 3
shall cease. Executive shall have an affirmative obligation to inform the
Company of Executive’s acceptance of any substitute employment during the
Severance Period, and shall respond to reasonable inquiries from the Company
with respect to compliance with this Section 3.9.
 
4.           Termination by Reason of Death or Disability.  In the event that
the employment of Executive is terminated during the term of the Policy by
reason of death or Disability, Executive shall be entitled to the following
rights and benefits under this Section 4:
 
4.1           Annual Bonus.  The Company will pay Executive the Pro-Rata Bonus,
which shall be paid on the date that Annual Bonuses are normally paid, but in no
event later than March 15th of the year following the year in which the Date of
Termination occurs.
 
 
 

--------------------------------------------------------------------------------

 
 
4.2                Treatment of Equity Awards.
 
(i)           Accelerated Vesting of Awards.  Notwithstanding anything to the
contrary provided in the applicable award agreement, all unvested equity-based
awards, including, without limitation, stock options, restricted stock units or
shares and performance stock units or shares shall vest immediately as of the
date of death or Disability, as applicable.
 
(ii)           Exercise Period of Stock Options.  Any vested stock options (by
reason of Section 4.2(i) or otherwise) will remain exercisable until the
expiration date of such stock option as provided in the applicable award
agreement, without regard to any other post-termination of employment exercise
period specified therein.
 
(iii)           Performance Stock Units.  Notwithstanding anything to the
contrary provided in the applicable award agreement, any shares to which
Executive is entitled by reason of a vested performance stock unit (by reason of
Section 4.2(i) or otherwise) shall be delivered to Executive within 30 days of
the date of death or Disability as follows:  (a) if the date of death or
Disability occurs before the end of the applicable performance cycle, Executive
shall be entitled to the target number of performance stock units specified in
the applicable award agreement; or (b) if the date of death or Disability occurs
after the end of the applicable performance cycle, Executive shall be entitled
to a number of performance stock units determined by reference to the Company’s
actual performance for that cycle.
 
(iv)           Accrued Rights.  Within fifteen (15) days following the date of
death or Disability, the Company will pay or provide Executive with all Accrued
Rights.
 
4.3           Continued Health Benefit Coverage. If Executive’s employment is
terminated by reason of Executive’s Disability, the Company will provide to each
Executive and Executive’s eligible dependants continued medical coverage under
the Company’s health plan at the same level of coverage to which such Executive
was entitled as of the date of Disability, subject to eligibility requirements
and other conditions contained in the plan, including the requirement that
Executive continue to pay the “employee portion” of the cost thereof, for 180
days following the date of Disability.
 
4.4           Life Insurance.  If Executive’s employment is terminated by reason
of Executive’s Disability, Executive’s life insurance policy under the
Management Insurance Plan shall be transferred to Executive’s name, subject to
the obligation of Executive to pay the future premiums therefor.
 
5.           Termination by the Company for Cause.  The Company may terminate
the employment of Executive for any reason and at any time, with or without
Cause.   In the event that the Company terminates the employment of Executive
during the term of the Policy for Cause, the Company will pay or provide
Executive with all Accrued Rights.
 
6.           Voluntary Termination; Retirement.  Executive shall not be entitled
to any payments or benefits under this Policy by reason of Executive’s voluntary
termination of employment from the Company, except as otherwise provided in an
Executive’s Participation Agreement.  This Policy shall have no effect on the
rights and benefits to which an Executive is entitled upon retirement under
(without limitation) any retirement or savings plan of the Company (including
the Company’s Unfunded Pension Plan (the “SERP”)), nor under the Company’s
equity incentive compensation plans (including applicable award agreements),
each of which shall be governed exclusively by the terms of such plans and
agreements, as applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Release.
 
7.1           As a condition precedent to receiving the payments and benefits as
provided herein, Executive will execute (and not revoke) a general release of
claims (the “Release”), in the form attached as Exhibit A hereto.  If Executive
fails to execute and deliver the Release, or revokes the Release, Executive
agrees that he shall not be entitled to receive the payments and benefits
described herein.  For purposes of this Policy, the Release shall be considered
to have been executed by Executive if it is signed by Executive’s legal
representative in the case of legal incompetence or on behalf of Executive's
estate in the case of Executive’s death.
 
7.2           Except as otherwise specified, payment of any amounts described
hereunder that are subject to the Release will begin on the 60th day following
the Date of Termination, with the first such payment to include any amounts
attributable to payroll intervals occurring prior to such date, provided,
however, that, to the extent that the payments are exempt from Section 409A,
such exempt payments shall be made beginning with the first payroll date
following the effectiveness of the Release.
 
8.           Indemnification.  The Company shall indemnify each Executive for
any and all liabilities to which such Executive may be subject as a result of
Executive’s employment with the Company, as well as the costs of any legal
action brought by or threatened against such Executive as a result of such
employment, to the fullest extent permitted by law, in accordance with the
Company’s by-laws.
 
9.           Restrictive Covenants.  In consideration of Executive’s employment
by the Company and the rights and benefits of Employee provided by this Policy,
on the Effective Date, Employee will enter into the Restrictive Covenant
Agreement in the form attached as Exhibit B hereto. 
 
10.           Compliance with Section 409A.
 
10.1            Six Month Delay for Specified Executives. If any payment,
compensation or other benefit provided to Executive in connection with
Executive’s employment termination is determined, in whole or in part, to
constitute "nonqualified deferred compensation" within the meaning of Section
409A of the Code and Executive is a specified employee as defined in Section
409A(2)(B)(i), no part of such payments shall be paid before the day that is six
months plus one day after Executive's employment is terminated (the "New Payment
Date").  The aggregate of any payments that otherwise would have been paid to
Executive during the period between the date of termination and the New Payment
Date shall be paid to Executive in a lump sum on such New Payment Date.
Thereafter, any payments that remain outstanding as of the day immediately
following the New Payment Date shall be paid without delay over the time period
originally scheduled, in accordance with the terms of this Policy.
 
 
 

--------------------------------------------------------------------------------

 
 
10.2            Compliance. To the extent applicable, it is intended that this
Policy comply with the provisions of Section 409A of the Code, so as to prevent
inclusion in gross income of any amounts payable or benefits provided hereunder
in a taxable year that is prior to the taxable year or years in which such
amounts or benefits would otherwise actually be distributed, provided or
otherwise made available to Executive.  This Policy shall be construed,
administered, and governed in a manner consistent with this intent.  If and to
the extent that any payment or benefit under this Policy is determined by the
Company to constitute “non-qualified deferred compensation” subject to Section
409A of the Code and is payable to Executive by reason of Executive’s
termination of employment, then such payment or benefit shall be made or
provided to Executive only upon a “separation from service” as defined for
purposes of Section 409A of the Code.  Each severance payment under this Policy
will be considered a “separate payment” and not one of a series of payments for
purposes of Section 409A of the Code.  In no event will the Company or its
affiliates be liable for any additional tax, interest or penalties that may be
imposed on Executive under Section 409A of the Code or any damages for failing
to comply with Section 409A of the Code.
 
11.           Withholding Taxes.  All compensation payable pursuant to this
Policy shall be subject to reduction by all applicable withholding, social
security and other federal, state and local taxes and deductions, and the
Company shall be authorized to make all such withholdings to the extent it
determines necessary under applicable law.
 
12.           Acknowledgment.  Executive acknowledges that this Policy does not
constitute a contract of employment or impose on the Company any obligation to
retain Executive as an employee and that this Policy does not prevent Executive
from terminating employment at any time.
 
13.           Non-Duplication of Benefits; CIC Agreements.  The Severance
Benefit under this Policy is not intended to duplicate any other benefits
provided by the Company in connection with the termination of an employee’s
employment, such as wage replacement benefits, pay-in-lieu-of-notice, severance
pay, or similar benefits under any other benefit plans, severance programs,
employment contracts, or applicable federal or state laws, such as the WARN
Acts.  Should such other benefits be payable, the Severance Benefit under this
Policy will be reduced accordingly or, alternatively, Severance Benefits
previously paid under this Policy will be treated as having been paid to satisfy
such other benefit obligations.  In either case, the Company will determine how
to apply this provision and may override other provisions in this Policy in
doing so.  In addition, and notwithstanding anything else provided herein, to
the extent Executive is entitled to severance payments and benefits upon
termination of employment under the Company’s Executive Change in Control
Retention Agreement, this Policy will cease to apply and Executive’s entitlement
to severance benefits shall be governed solely by the Change in Control
Agreement.
 
14.           Parachute Payments.  Notwithstanding anything in this Policy to
the contrary, in the event it shall be determined that any payment or
distribution in the nature of compensation (within the meaning of Section
280G(b)(2) of the Internal Revenue Code of 1986, as amended (the “Code”)) to or
for the benefit of Executive, whether paid or payable pursuant to this Policy
(including, without limitation, the accelerated vesting of any equity or
incentive awards held by Executive) or otherwise would be subject to the excise
tax imposed by Section 4999 of the Code, then Executive shall be entitled to
receive (A) the greatest amount so that no portion the payments shall be an
excess parachute payment (the “Limited Amount”), or (B) if the amount of
payments otherwise paid or provided (without regard to clause (A)) reduced by
all taxes applicable thereto (including, for the avoidance of doubt, the excise
tax imposed by Section 4999 of the Code) would be greater than the Limited
Amount reduced by all taxes applicable thereto, then the amount of payments
shall be the amount otherwise payable.  Any reductions described in the
preceding sentence shall be done in the manner that is least economically
disadvantageous to Executive.  Where the decision to cut back between two
amounts is economically equivalent, but the amounts are payable at different
times, the amounts will be reduced on a pro rata basis.
 
 
 

--------------------------------------------------------------------------------

 
 
15.           Administration.  The Compensation Committee is responsible for the
administration of this Policy and shall have all powers and duties necessary to
fulfill its responsibilities.  The Compensation Committee shall determine any
and all questions of fact, resolve all questions of interpretation of the Policy
which may arise, and exercise all other powers and discretion necessary to be
exercised under the terms of the Policy which it is herein given or for which no
contrary provision is made.  The Compensation Committee shall have full power
and discretion to interpret the Policy and related documents, to resolve
ambiguities, inconsistencies and omissions, to determine any question of fact,
and to determine the rights and benefits, if any, of any Executive or other
employee, in accordance with the provisions of the Policy.  The Compensation
Committee’s decision with respect to any matter shall be final and binding on
all parties concerned.  The validity of any such interpretation, construction,
decision, or finding of fact shall not be given de novo review if challenged in
court, by arbitration, or in any other forum, and shall be upheld unless clearly
arbitrary or capricious.  The Compensation Committee may, from time to time, by
action of its appropriate officers, delegate to designated persons or entities
the right to exercise any of its powers or the obligation to carry out its
duties under the Policy.
 
16.           Amendment and Termination.  The Company reserves the right to
amend or terminate this Policy at any time and in any manner, without consent or
advance notice to Executives or other employees.  No amendment or termination of
the Policy shall affect the rights of an Executive whose Date of Termination has
occurred prior to the date of such amendment or termination of the Policy and
who remains entitled to severance payments or benefits under this Policy.  The
application of any amendment or termination of this Policy to an individual
Executive is subject to the terms of such Executive’s Participation Agreement,
if applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
RELEASE
 
_________ (“Executive”) hereby executes this Release of Claims (this “Release”)
as of the date hereof, pursuant to the terms of the Executive Severance Policy
of Arrow Electronics, Inc. (the “Company”), as in effect on the date hereof (the
“Severance Policy”). As of the date hereof, Executive and the Company have also
entered into a Noncompetition and Restrictive Covenants Agreement (the
“Restrictive Covenants Agreement”) pursuant to the terms of the Severance
Policy.
 
1.           Executive Severance Policy
 
Executive has been terminated from employment with the Company under
circumstances that entitle Executive to certain rights and benefits under the
Severance Policy, subject to the terms of this Release.  The rights and benefits
of Executive under the Severance Policy are in consideration of and subject to
Executive’ execution, nonrevocation and compliance with the terms of this
Release.
 
2.           Release of Claims by Executive
 
a.           With the intention of binding Executive and Executive’s heirs,
executors, administrators and assigns (collectively, and together with
Executive, the “Executive Releasors”), hereby releases, remises, acquits and
forever discharges the Company and each of its subsidiaries and affiliates (the
“Company Affiliated Group”), and their past and present directors, employees,
agents, attorneys, accountants, representatives, plan fiduciaries, and the
successors, predecessors and assigns of each of the foregoing (collectively, and
together with the members of the Company Affiliated Group, the “Company Released
Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected, that arise out of, or relate in any way to,
Executive’s employment with the Company or the termination of such employment
(collectively, “Released Claims”) and that Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, against any Company Released Party in any capacity, including any
and all Released Claims (i) arising out of or in any way connected with
Executive’s service to any member of the Company Affiliated Group (or the
predecessors thereof) in any capacity (including as an employee, officer or
director), or the termination of such service in any such capacity, (ii) for
severance or vacation benefits, unpaid wages, salary or incentive payments,
(iii) for breach of contract, wrongful discharge, impairment of economic
opportunity, defamation, intentional infliction of emotional harm or other tort,
(iv) for any violation of applicable federal, state and local labor and
employment laws (including all laws concerning unlawful and unfair labor and
employment practices) and (v) for employment discrimination under any applicable
federal, state or local statute, provision, order or regulation, and including,
without limitation, any claim under Title VII of the Civil Rights Act of 1964
(“Title VII”), the Age Discrimination in Employment Act (“ADEA”) and any similar
or analogous state statute, excepting only that no claim in respect of any of
the following rights shall constitute a Released Claim:
 
 
 

--------------------------------------------------------------------------------

 

 
1.           any right arising under, or preserved by, this Release or the
Severance Policy;


2.           any claim related solely to Executive’s status as an equityholder
of the Company or any affiliate thereof;


3.           for avoidance of doubt, any right to indemnification under
(i) applicable law, (ii) the Severance Policy, (iii) the by-laws or certificate
of incorporation of any Company Released Party, (iv) any other agreement between
Executive and a Company Released Party or (v) as an insured under any director’s
and officer’s liability insurance policy now or previously in force; or


4.           for avoidance of doubt, any claim for benefits under any health,
disability, retirement, life insurance or similar employee benefit plan of the
Company Affiliated Group.


b.           No Executive Releasor shall file or cause to be filed any action,
suit, claim, charge or proceeding with any governmental agency, court or
tribunal relating to any Released Claim within the scope of this Section 2.


c.           In the event any action, suit, claim, charge or proceeding within
the scope of this Section 2 is brought by any government agency, putative class
representative or other third Party to vindicate any alleged rights of
Executive, (i) Executive shall, except to the extent required or compelled by
law, legal process or subpoena, refrain from participating, testifying or
producing documents therein, and (ii) all damages, inclusive of attorneys’ fees,
if any, required to be paid to Executive by the Company as a consequence of such
action, suit, claim, charge or proceeding shall be repaid to the Company by
Executive within ten (10) calendar days of Executive’s receipt thereof.


d.           The amounts and other benefits set forth in the Severance Policy,
to which Executive would not otherwise be entitled, are being paid to Executive
in return for Executive’s execution and nonrevocation of this Release and
Executive’s agreements and covenants contained in the Restrictive Covenant
Agreement.  Executive acknowledges and agrees that the release of claims set
forth in this Section 2 is not to be construed in any way as an admission of any
liability whatsoever by any Company Released Party, any such liability being
expressly denied.


e.           The release of claims set forth in this Section 2 applies to any
relief in respect of any Released Claim of any kind, no matter how called,
including wages, back pay, front pay, compensatory damages, liquidated damages,
punitive damages, damages for pain or suffering, costs, and attorney’s fees and
expenses.  Executive specifically acknowledges that Executive’s acceptance of
the terms of the release of claims set forth in this Section 2 is, among other
things, a specific waiver of Executive’s rights, claims and causes of action
under Title VII, ADEA and any state or local law or regulation in respect of
discrimination of any kind; provided, however, that nothing herein shall be
deemed, nor does anything contained herein purport, to be a waiver of any right
or claim or cause of action which by law Executive is not permitted to waive.
 
 
 

--------------------------------------------------------------------------------

 

 
3.           Voluntary Execution of Agreement.


BY EXECUTIVE’S SIGNATURE BELOW, EXECUTIVE ACKNOWLEDGES THAT:
 
a.           EXECUTIVE HAS RECEIVED A COPY OF THIS RELEASE AND WAS OFFERED A
PERIOD OF TWENTY-ONE (21) DAYS TO REVIEW AND CONSIDER IT;


b.           IF EXECUTIVE SIGNS THIS RELEASE PRIOR TO THE EXPIRATION OF
TWENTY-ONE (21) CALENDAR DAYS, EXECUTIVE KNOWINGLY AND VOLUNTARILY WAIVES AND
GIVES UP THIS RIGHT OF REVIEW;


c.           EXECUTIVE HAS THE RIGHT TO REVOKE THIS RELEASE FOR A PERIOD OF
SEVEN CALENDAR DAYS AFTER EXECUTIVE SIGNS IT BY MAILING OR DELIVERING A WRITTEN
NOTICE OF REVOCATION TO THE COMPANY NO LATER THAN THE CLOSE OF BUSINESS ON THE
SEVENTH CALENDAR DAY AFTER THE DAY ON WHICH EXECUTIVE SIGNED THIS RELEASE;


d.           THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
FOREGOING SEVEN-DAY REVOCATION PERIOD HAS EXPIRED WITHOUT THE RELEASE HAVING
BEEN REVOKED;


e.           THIS RELEASE WILL BE FINAL AND BINDING AFTER THE EXPIRATION OF THE
FOREGOING REVOCATION PERIOD REFERRED TO IN SECTION 3(c), AND FOLLOWING SUCH
REVOCATION PERIOD EXECUTIVE AGREES NOT TO CHALLENGE ITS ENFORCEABILITY; 


f.           EXECUTIVE IS AWARE OF EXECUTIVE’S RIGHT TO CONSULT AN ATTORNEY, HAS
BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY, AND HAS HAD THE OPPORTUNITY
TO CONSULT WITH AN ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS RELEASE;


g.           NO PROMISE OR INDUCEMENT FOR THIS RELEASE HAS BEEN MADE EXCEPT AS
SET FORTH IN THE SEVERANCE POLICY AND THIS RELEASE;


h.           EXECUTIVE HAS CAREFULLY READ THIS RELEASE, ACKNOWLEDGES THAT
EXECUTIVE HAS NOT RELIED ON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL,
NOT SET FORTH IN THIS DOCUMENT OR THE SEVERANCE POLICY, AND WARRANTS AND
REPRESENTS THAT EXECUTIVE IS SIGNING THIS RELEASE KNOWINGLY AND VOLUNTARILY.
 
 
 

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, Executive has acknowledged, executed and delivered this
Release as of [INSERT DATE].


 

           
EXECUTIVE:
                           
 
 
   

 
 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF RESTRICTIVE COVENANTS AGREEMENT




THIS RESTRICTIVE COVENANTS AGREEMENT (the “Agreement”) is made as of _______,
2013 (the “Effective Date”) by and between Arrow Electronics Inc. (the
“Company”) and   ____________  (“Executive”), pursuant to the terms of the
Executive Severance Policy as in effect on the date hereof (the “Severance
Policy”).


WHEREAS, Executive acknowledges and recognizes the highly competitive nature of
the business of the Company;
 
WHEREAS, Executive acknowledges that he/she will be provided with access to
sensitive, proprietary and confidential information of the Company and will be
provided with the opportunity to develop relationships with clients, prospective
clients, employees and other agents of the Company, which, in each case,
Executive acknowledges and agrees constitute valuable assets of the Company; 
 
WHEREAS, in connection with Executive’s participation in the Severance Policy,
Executive agrees to be subject to the restrictive covenants as set forth in this
Agreement;
 
NOW THEREFORE, for good and valuable consideration, including Executive’s rights
under the Severance Policy, as of the Effective Date, the parties agree as
follows:
 
1.
Restrictive Covenants.



(a)           Disclosure of Information. During the period of Executive’s
employment with the Company (the “Period of Employment”) and for all periods
thereafter, Executive will not, directly or indirectly, use, attempt to use,
disclose or otherwise make known to any person or entity (other than to the
Board of Directors of the Company or otherwise in the course of the business of
the Company, its subsidiaries or affiliates and except as may be required by
applicable law):
 (i) any knowledge or information, including, without limitation, lists of
customers or suppliers, trade secrets, know-how, inventions, discoveries,
processes and formulae, as well as all data and records pertaining thereto,
which Executive may acquire in the course of Executive’s employment, in any
manner which may be detrimental to or cause injury or loss to the Company, its
subsidiaries or affiliates; or


 (ii) any knowledge or information of a confidential nature (including all
unpublished matters) relating to, without limitation, the business, properties,
accounting, books and records, trade secrets or memoranda of the Company, its
subsidiaries or affiliates, which he knows or may come to know in any manner
which may be detrimental to or cause injury or loss to the Company, its
subsidiaries or affiliates.
 
 
 

--------------------------------------------------------------------------------

 


 (b)           Non-Competition. During the Period of Employment and for a period
of  [__]1 months after the effective date of such Executive’s termination of
employment with the Company for any reason (the “Restricted Period”),  Executive
will not, directly or indirectly, engage or become interested in the United
States, Canada or Mexico or any other geographic area in which Executive has
Company-related responsibilities (whether as an owner, shareholder, partner,
lender or other investor, director, officer, employee, consultant or otherwise)
in the business of distributing electronic parts, components, supplies or
systems, system assembly, production and development of information databases,
online engineering tools and reverse logistics, providing services to industrial
and commercial users of electronic components, providing enterprise computing
solutions, or any other business in which the Company engages as of the Date of
Termination (as defined in the Policy) or any other business that is competitive
with the principal business or businesses then conducted by the Company, its
subsidiaries or affiliates (provided, however, that nothing contained herein
shall prevent Executive from acquiring or owning less than 1 % of the issued and
outstanding capital stock or debentures of a corporation whose securities are
listed on the New York Stock Exchange, American Stock Exchange, or the National
Association of Securities Dealers Automated Quotation System, if such investment
is otherwise permitted by the Company's Human Resource and Conflict of Interest
policies).


(c)           Solicitation.  During the Period of Employment and the Restricted
Period, Executive will not, directly or indirectly, solicit or participate in
the solicitation of any business of any type conducted by the Company, its
subsidiaries or affiliates, during said term or thereafter, from any person,
firm or other entity which was or at the time is a supplier or customer, or
prospective supplier or customer, of the company, its subsidiaries or
affiliates; or


(d)        Employment. During the Period of Employment and the Restricted
Period, Executive will not, directly or indirectly, employ or retain, or arrange
to have any other person, firm or other entity employ or retain, or otherwise
participate in the employment or retention of, any person who was an employee or
consultant of the Company, its subsidiaries or affiliates, at any time during
the period of twelve consecutive months immediately preceding such employment or
retention.


(e)        Non-Disparagement. During the Period of Employment and thereafter,
Executive will not make any disparaging statements about the Company, any of its
affiliates, or any of their respective officers and directors.


(f)         Preservation of Business.  During the Period of Employment,
Executive will use Executive’s best efforts to advance the business and
organization of the Company, its subsidiaries and affiliates, to keep available
to the Company, its subsidiaries and affiliates, the services of present and
future employees and to advance the business relations with its suppliers,
distributors, customers and others.


 (g)           Patents and Copyrights, etc. Executive agrees, without additional
compensation, to make available to the Company all knowledge possessed by him
relating to any methods, developments, inventions, processes, discoveries and/or
improvements (whether patented, patentable or unpatentable) which concern in any
way the business of the Company, its subsidiaries or affiliates, whether
acquired by Executive before or during Executive’s employment or retention
hereunder.  Any methods, developments, inventions, processes, discoveries and/or
improvements (whether patented, patentable or unpatentable) which Executive
conceived of or made, related directly or indirectly to the business or affairs
of the Company, its subsidiaries or affiliates, or any part thereof, during the
Period of Employment, shall be and remain the property of the
Company.  Executive agrees promptly to communicate and disclose all such
methods, developments, inventions, processes, discoveries and/or improvements to
the Company and to execute and deliver to it any instruments deemed necessary by
the Company to effect the disclosure and assignment thereof to it. Executive
also agrees, on request and at the expense of the Company, to execute patent
applications and any other instruments deemed necessary by the Company for the
prosecution of such patent applications or the acquisition of Letters Patent in
the United States or any other country and for the assignment to the Company of
any patents which may be issued. The Company shall indemnify and hold Executive
harmless from any and all costs, expenses, liabilities or damages sustained by
Executive by reason of having made such patent applications or being granted
such patents.
 

--------------------------------------------------------------------------------

1            Insert “24” for the CEO; “18” for EC members, and “12” for Regional
Presidents and any others.

 
 

--------------------------------------------------------------------------------

 
(h)           Writings and Other Materials.  Any writings or other materials
written or produced by Executive or under Executive’s supervision (whether alone
or with others and whether or not during regular business hours), during the
Period of Employment which are related, directly or indirectly, to the business
or affairs of the Company, its subsidiaries or affiliates, or are capable of
being used therein, and the copyright thereof, common law or statutory,
including all renewals and extensions, shall be and remain the property of the
Company. Executive agrees promptly to communicate and disclose all such writings
or materials to the Company and to execute and deliver to it any instruments
deemed necessary by the Company to affect the disclosure and assignment thereof
to it.  Executive further agrees, on request and at the expense of the Company,
to take any and all action deemed necessary by the Company to obtain copyrights
or other protections for such writings or other materials or to protect the
Company's right, title and interest therein. The Company shall indemnify, defend
and hold Executive harmless from any and all costs, expenses, liabilities or
damages sustained by Executive by reason of Executive's compliance with the
Company's request.
 
(i)             Return of Documents.  Executive will promptly furnish in writing
to the Company, its subsidiaries or affiliates, any information reasonably
requested by the Company (including any third party confirmations) with respect
to any activity or interest Executive may have in any business.


2.           Enforcement
 
(a)         Executive acknowledges and agrees that the foregoing time
limitations are reasonable and properly required for the adequate protection of
the business and the goodwill of the Company. In the event any such time
limitation is deemed to be unreasonable by any court of competent jurisdiction,
Executive agrees to the reduction of such time limitation to such period which
such court shall deem reasonable.  Executive acknowledges that the Company has
no adequate remedy at law and will be irreparably harmed if Executive breaches
or threatens to breach the provisions of this Section 4, and, therefore, agrees
that the Company shall be entitled to injunctive relief to prevent any breach or
threatened breach of such Section and that the Company shall be entitled to
specific performance of the terms of such Section in addition to any other legal
or equitable remedy it may have. Nothing in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies at law or in equity
that it may have or any other rights that it may have under any other agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 (b)      Except as expressly herein provided, nothing contained herein is
intended to prevent Executive, at any time after the Date of Termination, from
either (i) being gainfully employed or (ii) exercising Executive’s skills and
abilities outside of such geographic areas, provided in either case the
provisions of this Agreement are complied with.


3.           Consideration.  Executive acknowledges that Executive’s severance
entitlements under the Severance Policy between the Company and Executive
constitutes valid consideration for the promises and commitments made in this
Agreement.


4.           General Terms


(a)           Integration, Governing Law, Choice of Forum.  Any action for
injunctive relief under this Agreement shall be settled exclusively by a state
or Federal court located in New York, New York.  Any other dispute or
controversy arising under or in connection with this Agreement or the Employee’s
employment with the Company shall be settled exclusively by arbitration,
conducted before a single arbitrator in New York, New York in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association then in effect.  The decision of the arbitrator will be
final and binding upon the parties hereto.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.  The parties acknowledge
and agree that in connection with any such arbitration and regardless of
outcome, each party shall pay all of its own costs and expenses.
 
(b)           Severability.  Executive agrees that the provisions of this
Agreement constitute independent and severable covenants which shall survive the
termination of the Restricted Period and which shall be enforceable by the
Company notwithstanding any rights or remedies Executive may have under any
other provisions hereof.
 
(c)            Non-Assignment.  This Agreement, and the rights and obligations
hereunder, may not be assigned by the Company or Executive without written
consent signed by the other party; provided, that the Company may assign the
Agreement to any affiliate of the Company, or any successor that continues the
business of the Company.  This Agreement shall be binding upon and inure to the
benefit of the respective successors and permitted assigns of the parties
hereto.
 
(d)            Headings.  The headings in this Agreement are included for
convenience of reference only and shall not affect the interpretation of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.
 
 


[Signature page follows]


 
 

 
 
 

--------------------------------------------------------------------------------

 


 


IN WITNESS WHEREOF, the Company and Executive have acknowledged, executed and
delivered this Agreement as of the Date of Termination.
 

 
ARROW ELECTRONICS, INC.
 
Dated: ____________, 2013
By: ____________________________________
 
Name:
     
Title:
   

 
EXECUTIVE:
 
____________________________